UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6434


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JOHNEY FREEMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:88-cr-00076-jcc-2)


Submitted:   July 27, 2010                  Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Johney Freemen, Appellant Pro Se.    Robert Joseph Seidel, Jr.,
Assistant  United  States  Attorney,   Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johney Freeman seeks to appeal the district court’s

order    denying       his    “Motion       to    Correct       Illegal     Sentence”         as    a

successive motion under 28 U.S.C.A. § 2255 (West Supp. 2010).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                           28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a    prisoner          satisfies    this     standard         by

demonstrating         that     reasonable             jurists    would      find      that     the

district       court’s       assessment      of        the    constitutional          claims       is

debatable      or     wrong.         Slack       v.    McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that        the    motion   states      a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.          We     have    independently            reviewed      the    record      and

conclude       that    Freeman        has    not       made     the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3